Case 1:15-cr-00132-SOM Document 178 Filed 09/13/21 Page 1 of 11   PageID #: 965



                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CR. NO. 15-00132 SOM
                               )
           Plaintiff,          )          ORDER DENYING DEFENDANT’S
                               )          MOTION FOR COMPASSIONATE
                               )          RELEASE
                               )
      vs.                      )
                               )
 BOBBY RICKS, JR.,             )
                               )
           Defendant.          )
                               )
 _____________________________ )

      ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

 I.           INTRODUCTION.

              In February 2016, this court sentenced Defendant Bobby

 Ricks to 200 months of imprisonment after he entered a plea of

 guilty to one count of distributing 500 grams or more of

 methamphetamine and one count of conspiring to distribute 500

 grams or more of methamphetamine and cocaine.         See ECF Nos. 122,

 125.   Id.    Ricks has served a little more than 76 months of his

 200-month sentence (approximately 38%) and, with anticipated good

 time credit, has a projected release date of July 31, 2029.            See

 https://www.bop.gov/inmateloc/ (input Register Number 16026-022)

 (last visited September 13, 2021).

              Ricks is currently incarcerated at Safford FCI in

 Arizona.     Id.   As of the morning of September 13, 2021, Safford

 FCI has no active COVID-19 cases in its inmate population and 6

 active COVID-19 cases in its staff, with 504 inmates and 41 staff
Case 1:15-cr-00132-SOM Document 178 Filed 09/13/21 Page 2 of 11   PageID #: 966



 members having recovered from it.          No inmates at Safford FCI have

 died from COVID-19.     See https://www.bop.gov/coronavirus/

 (September 13, 2021).     Additionally, as of the morning of

 September 13, 2021, 581 out of 805 inmates (72.2%) and 101 staff

 members at Safford FCI have been fully vaccinated against

 COVID-19.    Id.; https://www.bop.gov/locations/institutions/saf/

 (last visited September 13, 2021).

             On April 14, 2021, Ricks was offered but declined to

 receive a COVID-19 vaccination.          See ECF No 167, PageID # 913.

 Ricks declined the vaccine because it was offered to him during

 Ramadan, when he says his Muslim religion did not allow him to

 put it into his body between sunrise and sundown.          See ECF No.

 173.   Ricks has not asked to receive the vaccine since declining

 it in April and has not claimed that his religion continues to

 prevent him from receiving it.       According to an official at

 Safford FCI, had Ricks requested a COVID-19 vaccination, he would

 have received it within a week of his request.          See Decl. of

 Rebecca A. Perlmutter ¶ 5.

             Ricks moves a second time for compassionate release

 under 18 U.S.C. § 3582(c)(1)(A).          In his previous request for

 compassionate release, Ricks, then 47 years old, identified no

 underlying medical conditions making him vulnerable to developing

 complications if he contracted COVID-19.          This court denied that

 request, concluding that extraordinary and compelling


                                      2
Case 1:15-cr-00132-SOM Document 178 Filed 09/13/21 Page 3 of 11   PageID #: 967



 circumstance did not warrant a reduction in Ricks’s sentence.

 See ECF No. 139, ECF No. 177-1, PageID # 963.

            Ricks’s second request for compassionate release is

 again based on the COVID-19 pandemic.        This time Ricks identifies

 medical conditions (hypertension, asthma, and obesity) placing

 him at a higher risk of a severe case of COVID-19.          See ECF No

 167, PageID # 845 (indicating some elevated blood pressure

 readings), PageID #s 793, 907 (indicating a recent diagnosis of

 asthma, but not indicating its severity); ECF No. 163, PageID

 # 637 (indicating that Ricks weighs 236 pounds); Supp. Memo, ECF

 No. 160, PageID # 575 (citing Pretrial Investigation Report, ECF

 No. 111, PageID # 220, for Ricks’s height of 5’ 10”);

 https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english

 _bmi_calculator/bmi_calculator.html (indicating that the Body

 Mass Index for a person who is 5’ 10” and 236 pounds is 33.9, or

 obese).

            Ricks previously contracted COVID-19.         See ECF No. 163,

 PageID # 645.    He is in a facility with no inmates who have

 active cases of COVID-19 and where 72.2% of the inmates have been

 vaccinated.    Given the availability of the vaccine to him and the

 absence of any indication that he has reasons to decline the

 vaccination, this court again denies Rick’s request for

 compassionate release, concluding that extraordinary and

 compelling circumstance are still lacking.


                                      3
Case 1:15-cr-00132-SOM Document 178 Filed 09/13/21 Page 4 of 11   PageID #: 968



 II.        ANALYSIS.

            Ricks’s compassionate release request is governed by 18

 U.S.C. § 3582(c)(1)(A), which provides:

            [T]he court . . . upon motion of the
            defendant after the defendant has fully
            exhausted all administrative rights to appeal
            a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse
            of 30 days from the receipt of such a request
            by the warden of the defendant’s facility,
            whichever is earlier, may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons
            warrant such a reduction . . . .

            and that such a reduction is consistent with
            applicable policy statements issued by the
            Sentencing Commission.

 In other words, for the court to exercise its authority under

 § 3582(c)(1)(A), it must (1) find that the defendant exhausted

 his administrative remedies or that 30 days have passed since he

 filed an administrative compassionate relief request; (2) also

 find, after considering the factors set forth in section 3553(a),

 that extraordinary and compelling reasons warrant a sentence

 reduction; and (3) find that such a reduction is consistent with

 the Sentencing Commission’s policy statements (assuming there are

 any policy statements applicable to this motion).          See United

 States v. Balgas, 2021 WL 2582573, at *1 (D. Haw. June 23, 2021)

                                      4
Case 1:15-cr-00132-SOM Document 178 Filed 09/13/21 Page 5 of 11   PageID #: 969



 United States v. Scher, 2020 WL 3086234, at *2 (D. Haw. June 10,

 2020).

            A.    Ricks Has Satisfied the Exhaustion Requirement of
                  18 U.S.C. § 3582(c)(1)(A).

            Ricks submitted a compassionate release request to the

 warden of his prison on April 25, 2021.        See ECF No. 155, PageID

 # 561.   The Government concedes that Ricks “has met the mandatory

 claims processing exhaustion requirement” of 18 U.S.C.

 § 3582(c)(1)(A).     See ECF No. 164, PageID # 757.       The court

 therefore rules that Ricks has satisfied the prison exhaustion

 requirement of § 3582(c)(1)(A).

            B.    This Court Has Discretion in Determining Whether
                  Extraordinary and Compelling Reasons Justify a
                  Reduced Sentence.

            This court turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.     In orders addressing compassionate release

 motions in other cases, this court has expressly recognized that

 it possesses considerable discretion in determining whether a

 particular defendant has established the existence of

 extraordinary and compelling reasons that justify early release.

            This court has also stated that, in reading

 § 3582(c)(1)(A) as providing for considerable judicial

 discretion, the court is well aware of the absence of an amended

 policy statement from the Sentencing Commission reflecting the



                                      5
Case 1:15-cr-00132-SOM Document 178 Filed 09/13/21 Page 6 of 11   PageID #: 970



 discretion given to courts when Congress amended the statute to

 allow inmates themselves to file compassionate release motions.

 Balgas, 2021 WL 2582573, at *2; United States v. Mau, 2020 WL

 6153581 (D. Haw. Oct. 20, 2020); United States v. Scher, 2020 WL

 3086234, at *2 (D. Haw. June 10, 2020); United States v.

 Cisneros, 2020 WL 3065103, at *2 (D. Haw. Jun. 9, 2020); United

 States v. Kamaka, 2020 WL 2820139, at *3 (D. Haw. May 29, 2020).

 Specifically, this court has recognized that an Application Note

 to a relevant sentencing guideline is outdated.          This court

 continues to view its discretion as not limited by Sentencing

 Commission pronouncements that are now at odds with the

 congressional intent behind recent statutory amendments.            Balgas,

 2021 WL 2582573, at *2;; see also United States v. Brooker, 976

 F.3d 228, 235-36 (2d Cir. 2020) (“[W]e read the Guideline as

 surviving, but now applying only to those motions that the BOP

 has made.”); cf. United States v. Ruffin, 978 F.3d 1000, 1007-08

 (6th Cir. 2020) (noting that some courts have held that the

 Application Note is not “applicable,” but not deciding the

 issue).

            The Ninth Circuit has expressly recognized that there

 is no applicable Sentencing Commission policy statement governing

 compassionate release motions filed by defendants under

 § 3582(c)(1)(A).     Nevertheless, while the Sentencing Commission’s

 statements in U.S.S.G § 1B1.13 are not applicable policy

                                      6
Case 1:15-cr-00132-SOM Document 178 Filed 09/13/21 Page 7 of 11   PageID #: 971



 statements that are binding on this court, they may inform this

 court’s discretion.     See United States v. Aruda, 993 F.3d 797,

 801-02 (9th Cir. 2021) (per curiam).

            C.     Ricks Has Not Demonstrated That Extraordinary and
                   Compelling Circumstances Justify His Early
                   Release, or That the Requested Reduction Would Be
                   Consistent with Any Applicable Sentencing
                   Commission Policy Statement.

            Ricks contends that this court should exercise its

 discretion and find that extraordinary and compelling

 circumstances justify his early release.         He relies primarily on

 the risks he faces if he contracts COVID-19.         While the court

 acknowledges the seriousness of Ricks’s concern, the COVID-19

 pandemic does not justify early release under the circumstances

 presented here.

            Ricks’s medical conditions (obesity and hypertension)

 can make him “more likely to get severely ill from COVID-19,”

 meaning that he may be more likely to need hospitalization,

 intensive care, or a ventilator to help him breathe, or might

 even die from COVID-19.      See

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 people-with-medical-conditions.html (last visited September 13,

 2021).   While the record does not indicate that Ricks’s asthma is

 of the necessary severity (moderate to severe) to make him more

 likely to get severely ill from COVID-19, see id., the court

 already considers him at risk of a severe case of COVID-19.            But


                                      7
Case 1:15-cr-00132-SOM Document 178 Filed 09/13/21 Page 8 of 11    PageID #: 972



 Ricks’s medical conditions, standing alone, are not exceptional

 and compelling reasons warranting a reduction in sentence at this

 time.

            Several factors potentially reduce the risks that Ricks

 faces.   First, at 48 years old, Ricks is not in the highest risk

 category based on his age.      See

 https://www.cdc.gov/aging/covid19/covid19-older-adults.html

 (“Older adults are more likely to get very sick from COVID-19.

 Getting very sick means that older adults with COVID-19 might

 need hospitalization, intensive care, or a ventilator to help

 them breathe, or they might even die.        The risk increases for

 people in their 50s and increases in 60s, 70s, and 80s.             People

 85 and older are the most likely to get very sick.”) (last

 visited September 13, 2021).

            Second, Ricks has already had COVID-19, but did not

 have a severe case of it.      According to the CDC, “Cases of

 reinfection with COVID-19 have been reported, but remain rare.”

 https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection

 .html (last visited September 13, 2021).         The court recognizes,

 of course, that the Delta variant of COVID-19 is more contagious

 than previous variants and that it may cause more severe

 illnesses, particularly to unvaccinated individuals.             See

 https://www.cdc.gov/coronavirus/2019-ncov/variants/delta-variant.

 html (last visited September 13, 2021).        According to a study on


                                       8
Case 1:15-cr-00132-SOM Document 178 Filed 09/13/21 Page 9 of 11   PageID #: 973



 the CDC website, unvaccinated individuals may be more than twice

 as likely to get reinfected as vaccinated individuals.           See

 https://www.cdc.gov/mmwr/volumes/70/wr/mm7032e1.htm?s_cid=mm7032e

 1_w (last visited September 13, 2021).        This means that Ricks is

 rightly concerned about a reinfection, especially a reinfection

 with the Delta variant.      It is therefore puzzling that Ricks has

 chosen to remain unvaccinated.

            In April 2021, the BOP offered to vaccinate Ricks

 against COVID-19.     He declined.    Ricks explains that, as a

 Muslim, he was not allowed at that time to put anything into his

 body from sunrise to sundown, as it was Ramadan.          The court

 assumes here that the vaccine was not offered before sunrise or

 after sundown.    What Ricks has not explained is why he has not

 requested a COVID-19 vaccination since then.         Had he done so, he

 would have received it within a week.

            Safford FCI has at this point no active cases of COVID-

 19 in its inmate population and only 6 active cases of COVID-19

 among staff members (who are presumably staying home if actively

 infected).    The large number of inmates and staff at Safford FCI

 who have recovered from it demonstrate that Safford FCI earlier

 had a significant COVID-19 problem, a problem that has apparently

 been reduced but certainly not eliminated.         While the relatively

 low number of current COVID-19 cases may alleviate Ricks’s risk

 of exposure to COVID-19, especially when 72.2% of the inmate


                                      9
Case 1:15-cr-00132-SOM Document 178 Filed 09/13/21 Page 10 of 11   PageID #: 974



 population at Safford FCI has been fully vaccinated against

 COVID-19, it is that very risk that Ricks cites in seeking

 compassionate release.

             In evaluating whether early release is justified, this

 court also must consider the factors set forth in § 3553(a), one

 of which is particularly relevant.        Ricks has been incarcerated

 for only about 38% of the 200-month sentence that the court

 considered appropriate.

             The court notes that Ricks has completed a handful of

 self-help courses while incarcerated.         See ECF No. 160-3, PageID

 #s 618-23.    Additionally, Ricks does not appear to have had

 disciplinary issues while incarcerated, indicating that Ricks may

 not continue to pose a danger to the community if released.

 Ricks plans to live with his mother in California and to work for

 his stepfather.     See ECF No. 160, PageID # 582.       But these

 circumstances are not extraordinary or compelling such that

 compassionate release is appropriate at this time.           Under

 § 3582(c)(1)(A), it is only extraordinary and compelling reasons

 that justify a reduction in an inmate’s sentence.

             Having considered the amount of time remaining on

 Ricks’s sentence, his history, the totality of the medical

 information he has submitted, the circumstances at his facility,

 and the availability of the vaccine, this court determines that

 the reasons raised by Ricks do not rise to the level of being


                                      10
Case 1:15-cr-00132-SOM Document 178 Filed 09/13/21 Page 11 of 11    PageID #: 975



 extraordinary and compelling reasons warranting a reduction in

 his sentence at this time.

 III.        CONCLUSION.

             Ricks’s request for compassionate release under 18

 U.S.C. § 3582(c)(1)(A) is denied.

             It is so ordered.

             DATED: Honolulu, Hawaii, September 13, 2021.



                                     /s/ Susan Oki Mollway
                                     Susan Oki Mollway
                                     United States District Judge




 United States v. Ricks, Cr. No. 15-132 SOM; ORDER DENYING DEFENDANT’S MOTION
 FOR COMPASSIONATE RELEASE




                                      11
